Case 9:20-cv-80027-RKA Document 16 Entered on FLSD Docket 04/02/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

          Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES

          The Court directs the parties to prepare and file a joint scheduling report, as required by

  Local Rule 16.1, by April 23, 2020. In addition, by April 23, 2020, the parties, including

  governmental parties, must file certificates of interested parties and corporate disclosure

  statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

  Throughout the pendency of the action, the parties are under a continuing obligation to amend,

  correct, and update the certificates.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of April 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
